DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12, 14, and 15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of calibrating a non-contact temperature measurement device in an additive manufacturing system, the method comprising applying energy from a radiation source of the additive manufacturing system to heat a reference element thermally coupled to a temperature sensor (claim 1).
An additive manufacturing system comprising a radiation source to apply energy to heat a working area during construction of an object; a reference element and a temperature sensor thermally coupled to the reference element; and a controller to calibrate the temperature measurement device based on a comparison of the temperature profile and temperature readings from the temperature sensor (claim 8).
A non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon which, when executed by a processor of an additive manufacturing system, cause the processor to control an energy source to irradiate a reference element on a carriage of the additive manufacturing system; read data comprising a temperature measurement from a sensor thermally coupled to the reference element surface; and calibrate the thermal camera based on a comparison of the read data from the thermal camera with the read data from the sensor (claim 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/29/21